Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 01/24/2022 have been fully considered but they are not persuasive.
With regard to Lewis, applicant argues that Lewis doesn’t disclose the limitation of claims 3 and 14 that the first intermediate point lies at or aft of the point of tangency. The examiner respectfully disagrees. Applicant admits that Lewis discloses that L1 and L2 are in the range of 30-70% of L, but provides no reason as to why this disclosure is not enough to disclose that the first intermediate point lies at or aft of the point of tangency. The examiner has annotated Fig. 4 of Lewis to show that when L2 (the length of the chamfered or filleted portion) is 30% of L, as taught by Lewis and admitted by applicant, the first intermediate point, which is the end of L2, lies at or aft of the point of tangency. It must be noted that, while Lewis doesn’t explicitly disclose that Fig. 4 is drawn to scale, figures are good for what they show and a reference is available for all that it fairly discloses to one of ordinary skill in the art (MPEP 804.III). In this case, as can be visibly seen in the annotated Fig. 4 of Lewis, the distance between the point of tangency and the first intermediate point is so wide that it clearly shows that, when L2 is 30% of L, the first intermediate point lies at or aft of the point of tangency. In the annotated Fig. 3 of Lewis, three double-arrowed lines, equal in length, has been drawn next to each other, the sum of which constitutes L, hence one of then constitutes 1/3 of 

    PNG
    media_image1.png
    796
    583
    media_image1.png
    Greyscale

Annotated Fig. 4 of Lewis

With regard to Charbonneau, applicant argues that Charbonneau doesn’t disclose the limitation of claims 3 and 14 that the first intermediate point lies at or aft of the point of tangency. The examiner respectfully disagrees. Applicant admits that Charbonneau discloses that the beveled platform edges may be placed anywhere along the edges of the platforms, but provides no reason as to why this disclosure is not enough to disclose that the first intermediate point lies at or aft of the point of tangency. The examiner notes that the disclosure that the beveled platform edges may be placed anywhere along the edges of the platforms, along with the disclosure that the beveled edges may have any desired extent L ([0025]) is enough to read on the claim recitation that the first intermediate point lies at or aft of the point of tangency, because Charbonneau discloses that the first intermediate point (the end point of the beveled portion, or L, see Fig. 6 for L) can be anywhere on the edge (resulting from the disclosure that the beveled platform edges may be placed anywhere and have any extent L), therefore at least one of them lies at or aft of the point of tangency.
With regard to Beeck, applicant argues that Beeck discloses in the radial cross section along a circumferential direction from airfoils 204a, 304a, 404a, 504a to airfoils 204b, 304b, 404b, 504b, and not along an axial direction. Applicant has not provided any specific reason as to why this causes any issue for the rejection because the claims do not recite axial direction. It is noted that claim 1 recites circumferential direction in the last sentence. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 10-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lewis et al. (US 2017/0022839), referred to hereafter as Lewis.
With regard to claim 1, Lewis discloses an assembly of turbine blades or vanes comprising: a first airfoil (126) extending span-wise from a first platform and a second airfoil (26) extending span-wise from a second platform (Fig. 4), wherein each of the first and second airfoils comprises a respective outer wall formed of a pressure side (34) and a suction side (36) joined at a respective airfoil leading edge (30) and at a respective airfoil trailing edge (32), wherein each of the first and second platforms extends from a respective platform leading edge to a respective platform trailing edge 

With regard to claim 4, Lewis further discloses that the second mate face is chamfered or filleted along a forward portion thereof (see 56 in Fig. 5A), the chamfered or filleted portion of the second mate face lying in a region in the flow path where a mean velocity of the working medium is directed from the first platform to the second platform (Fig. 4, 5A).

With regard to claim 5, Lewis further discloses that the chamfered or filleted portion of the second mate face extends between the platform leading edge of the second platform and a second intermediate point on the second mate face located between the platform leading edge and the platform trailing edge of the second platform (Fig. 4).

With regard to claim 6, Lewis further discloses that the second intermediate point lies at or forward of a point of tangency of a line parallel to the second mate face to a mean camber line of one of the first and second airfoils, as projected on the second mate face along a circumferential direction of the assembly of turbine blades or vanes (Fig. 4, [0044]).

With regard to claim 10, Lewis further discloses that the assembly is an assembly of turbine blades, wherein the first and second platforms define an inner diameter endwall for the flow path (Fig. 3A, [0013], [0020], [0039]).

With regard to claim 11, Lewis further discloses that the assembly is an assembly of turbine vanes, wherein the first and second platforms define an inner diameter endwall for the flow path (Fig. 2A/B/C, [0013], [0020], [0039]).

With regard to claim 12, Lewis further discloses that the assembly is an assembly of turbine vanes, wherein the first and second platforms define an outer diameter endwall for the flow path (Fig. 2A/B/C, [0013], [0020], [0039]).

With regard to claim 13, Lewis discloses an article of manufacture comprising: at least one platform (Fig. 4); one or more airfoils (26, 126) extending span-wise from the platform (Fig. 4); wherein each of said one or more airfoils comprises an outer wall formed of a pressure side (34) and a suction side (36) joined at an airfoil leading edge (30) and at an airfoil trailing edge (32), wherein the platform extends from a platform leading edge to a platform trailing edge (Fig. 4), wherein the platform comprises a first mate face (154) and a second mate face (52) spaced along a pitch-wise direction, the first mate face being proximal to the suction side of one of the airfoils and the second mate face being proximal to the pressure side of the same airfoil or a different airfoil of said one or more airfoils (Fig. 4), the first and second mate faces extending between the platform leading edge and the platform trailing edge (Fig. 4), wherein the first mate face is chamfered or filleted along an aft portion thereof (see 156 in Fig. 5B), the chamfered or filleted portion of the first mate face extending from the platform trailing edge to a first intermediate point on the first mate face located between the platform leading edge and the platform trailing edge (Fig. 4), and wherein the first intermediate point lies at or aft of a point of tangency of a line parallel to the first mate face to a mean camber line of the one or more airfoils, as projected on the first mate face along the pith-wise direction (Fig. 4, [0044]).

With regard to claim 15, Lewis further discloses that second mate face is chamfered or filleted along a forward portion thereof (see 56 in Fig. 5A), wherein the chamfered or filleted portion of the second mate face extends partially or entirely between the platform leading edge and a second intermediate point on the second mate face located between the platform leading edge and the platform trailing edge of the platform (Fig. 4).

With regard to claim 16, Lewis further discloses that the second intermediate point lies at or forward of a point of tangency of a line parallel to the second mate face to a mean camber line of the one or more airfoils, as projected on the second mate face along the pitch-wise direction (Fig. 4, [0044]).
--------------------------------------------------------------------------------------------------------------------
Claims 1, 4-6, 10, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Charbonneau et al. (US 2007/0140848), referred to hereafter as Charbonneau.
With regard to claim 1, Charbonneau discloses an assembly of turbine blades or vanes comprising: a first airfoil extending span-wise from a first platform (Fig. 6) and a second airfoil extending span-wise from a second platform (Fig. 6), wherein each of the first and second airfoils comprises a respective outer wall formed of a pressure side and a suction side joined at a respective airfoil leading edge and at a respective airfoil trailing edge (Fig. 6), wherein each of the first and second platforms extends from a respective platform leading edge to a respective platform trailing edge (Fig. 6), wherein the first platform comprises a first mate face proximal to the suction side of the first 

With regard to claim 4, Charbonneau further discloses that the second mate face is chamfered or filleted along a forward portion thereof (Fig. 6, 7, [0025]), the chamfered or filleted portion of the second mate face lying in a region in the flow path where a mean velocity of the working medium is directed from the first platform to the second platform (Fig. 6, 7, [0025]).

With regard to claim 5, Charbonneau further discloses that the chamfered or filleted portion of the second mate face extends between the platform leading edge of the second platform and a second intermediate point on the second mate face located between the platform leading edge and the platform trailing edge of the second platform (Fig. 6, 7, [0025]).

With regard to claim 6, Charbonneau further discloses that the second intermediate point lies at or forward of a point of tangency of a line parallel to the second mate face to a mean camber line of one of the first and second airfoils, as projected on the second mate face along a circumferential direction of the assembly of turbine blades or vanes (Fig. 6, 7, [0025]).

With regard to claim 10, Charbonneau further discloses that the assembly is an assembly of turbine blades, wherein the first and second platforms define an inner diameter endwall for the flow path (Fig. 6, 7).

With regard to claim 13, Charbonneau discloses an article of manufacture comprising: at least one platform (Fig. 6); one or more airfoils extending span-wise from the platform (Fig. 6); wherein each of said one or more airfoils comprises an outer wall formed of a pressure side and a suction side joined at an airfoil leading edge and at an airfoil trailing edge (Fig. 6), wherein the platform extends from a platform leading edge to a platform trailing edge (Fig. 6), wherein the platform comprises a first mate face and a second mate face spaced along a pitch-wise direction (Fig. 6, 7), the first mate face 

With regard to claim 15, Charbonneau further discloses that second mate face is chamfered or filleted along a forward portion thereof (Fig. 6, 7, [0025]), wherein the chamfered or filleted portion of the second mate face extends partially or entirely between the platform leading edge and a second intermediate point on the second mate face located between the platform leading edge and the platform trailing edge of the platform (Fig. 6, 7, [0025]).

With regard to claim 16, Charbonneau further discloses that the second intermediate point lies at or forward of a point of tangency of a line parallel to the second mate face to a mean camber line of the one or more airfoils, as projected on the second mate face along the pitch-wise direction (Fig. 6, 7, [0025]).

Claims 1, 4-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Beeck et al. (US 2013/0004315), referred to hereafter as Beeck.
With regard to claim 1, Beeck discloses an assembly of turbine blades or vanes comprising: a first airfoil (204b, 304b, 404b, 504b) extending span-wise from a first platform (206b, 306b, 406b, 506b) and a second airfoil (204a, 304a, 404a, 504a) extending span-wise from a second platform (206a, 306a, 406a, 506a), wherein each of the first and second airfoils comprises a respective outer wall formed of a pressure side (214) and a suction side (216) joined at a respective airfoil leading edge (218) and at a respective airfoil trailing edge (220), wherein each of the first and second platforms extends from a respective platform leading edge (230) to a respective platform trailing edge (232), wherein the first platform comprises a first mate face (228b, 328b, 428b, 528b) proximal to the suction side of the first airfoil and the second platform comprises a second mate face (228a, 328a, 428a, 528a) proximal to the pressure side of the second airfoil, the first mate face facing the second mate face along a platform splitline (210, 210’, 310, 410, 510) extending between the platform leading and trailing edges of the first and second platforms, wherein a flow path (238, 238’, 338, 438, 538) for a working medium is defined between the suction side of the first airfoil and the pressure side of the second airfoil, wherein the first mate face is chamfered or filleted (Fig. 5-8) along an aft portion (241’) thereof, the chamfered or filleted portion of the first mate face lying in a region in the flow path where a mean velocity of the working medium is directed from the second platform to the first platform (Fig. 5-8), wherein the chamfered or filleted portion of the first mate face extends from the platform trailing edge of the first platform 

With regard to claim 4, Beeck further discloses that the second mate face is chamfered or filleted along a forward portion thereof, the chamfered or filleted portion of the second mate face lying in a region in the flow path where a mean velocity of the working medium is directed from the first platform to the second platform (Fig. 5-8).

With regard to claim 5, Beeck further discloses that the chamfered or filleted portion of the second mate face extends between the platform leading edge of the second platform and a second intermediate point on the second mate face located between the platform leading edge and the platform trailing edge of the second platform (Fig. 5-8).

With regard to claim 6, Beeck further discloses that the second intermediate point lies at or forward of a point of tangency of a line parallel to the second mate face to a mean camber line of one of the first and second airfoils, as projected on the second mate face along a circumferential direction of the assembly of turbine blades or vanes (Fig. 5-8).

With regard to claim 7, Beeck further discloses that the first and second platforms define a contoured endwall facing the flow path, the contoured endwall being non-axisymmetric about a central axis of the assembly of turbine blades or vanes (Fig. 5-8).

With regard to claim 8, Beeck further discloses that the contoured endwall comprises at least one trough (248(1)-248(3), 248(1)’-248(3)’, [0031], [0037]) or hill (246(1)-246(3), 246(1)’-246(3)’, [0031], [0037]) that extends across the platform splitline.

With regard to claim 9, Beeck further discloses that the first and the second mate faces have a wavy contour (the mate faces have a wavy contour both by virtue of the troughs and hills cited in claim 8 and also at points 242/242’, 244/244’, 245’) in a direction from the respective platform leading edge to the respective platform trailing edge, wherein the chamfered or filleted portion of the first mate face and/or the second mate face has a respective chamfer surface that follows said wavy contour (the chamfered or filleted portion is part of the platform and follows its contour, hence when the platform goes up the hill, the chamfered or filleted portion does so as well, and when it comes down in the trough, the chamfered or filleted portion does so as well. See for example the topography in Fig. 3 and follow the curves associated with the trough and hill at the splitline and over the mate faces and note that each curve has a different elevation. In a separate interpretation, it also follows the points of wavy contour at points 242/242’, 244/244’, 245’ mentioned above).

With regard to claim 10, Beeck further discloses that the assembly is an assembly of turbine blades, wherein the first and second platforms define an inner diameter endwall for the flow path (Fig. 2-8, [0027]).

With regard to claim 11, Beeck further discloses that the assembly is an assembly of turbine vanes, wherein the first and second platforms define an inner diameter endwall for the flow path (Fig. 2-8, [0027]).

With regard to claim 12, Beeck further discloses that the assembly is an assembly of turbine vanes, wherein the first and second platforms define an outer diameter endwall for the flow path (Fig. 2-8, [0027]).

With regard to claim 13, Beeck discloses an article of manufacture comprising: at least one platform (206a, 306a, 406a, 506a, 206b, 306b, 406b, 506b); one or more airfoils (204a, 304a, 404a, 504a, 204b, 304b, 404b, 504b) extending span-wise from the platform; wherein each of said one or more airfoils comprises an outer wall formed of a pressure side and a suction side joined at an airfoil leading edge and at an airfoil trailing edge (Fig. 2-4), wherein the platform extends from a platform leading edge to a platform trailing edge (Fig. 2-4), wherein the platform comprises a first mate face (228b, 328b, 428b, 528b) and a second mate face (228a, 328a, 428a, 528a) spaced along a pitch-wise direction, the first mate face being proximal to the suction side of one of the airfoils and the second mate face being proximal to the pressure side of the same airfoil or a different airfoil of said one or more airfoils (Fig. 2-4), the first and second mate faces 

With regard to claim 15, Beeck further discloses that second mate face is chamfered or filleted along a forward portion thereof (Fig. 5-8), wherein the chamfered or filleted portion of the second mate face extends partially or entirely between the platform leading edge and a second intermediate point on the second mate face located between the platform leading edge and the platform trailing edge of the platform (Fig. 2-8).

With regard to claim 16, Beeck further discloses that the second intermediate point lies at or forward of a point of tangency of a line parallel to the second mate face to a mean camber line of the one or more airfoils, as projected on the second mate face along the pitch-wise direction (Fig. 2-4).

With regard to claim 17, Beeck further discloses that the platform defines a contoured endwall (Fig. 2-4).

With regard to claim 18, Beeck further discloses that the first and the second mate faces have a wavy contour (the mate faces have a wavy contour both by virtue of the troughs and hills cited in claim 8 and also at points 242/242’, 244/244’, 245’) in a direction from the platform leading edge to the platform trailing edge, wherein the chamfered or filleted portion of the first mate face and/or the second mate face has a chamfer surface that follows said wavy contour (the chamfered or filleted portion is part of the platform and follows its contour, hence when the platform goes up the hill, the chamfered or filleted portion does so as well, and when it comes down in the trough, the chamfered or filleted portion does so as well. See for example the topography in Fig. 3 and follow the curves associated with the trough and hill at the splitline and over the mate faces and note that each curve has a different elevation. In a separate interpretation, it also follows the points of wavy contour at points 242/242’, 244/244’, 245’ mentioned above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2017/0022839), referred to hereafter as Lewis in view of Guimbard et al. (US 2011/0189023), referred to hereafter as Guimbard.
With regard to claims 7, 8, and 17:
Lewis discloses the assembly and article of manufacture of claims 1 and 13, as set forth above.
Lewis does not appear to explicitly disclose that the first and second platforms define a contoured endwall facing the flow path, the contoured endwall being non-axisymmetric about a central axis of the assembly of turbine blades or vanes, the contoured endwall comprises at least one trough or hill that extends across the platform splitline.
However, Guimbard, which is in the same field of endeavor of turbine airfoils, teaches a turbine airfoils with contoured endwall facing the flow path, the contoured endwall being non-axisymmetric about a central axis of the assembly of turbine blades or vanes, the contoured endwall comprises at least one trough or hill that extends across the platform splitline (Fig. 5-8) and further teaches that the platform contouring minimizes stray turbulent phenomena and increases the efficiency ([0058]), and the effect of the reliefs corresponding to the troughs and hills is increased ([0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the platform contouring of Guimbard to Lewis in order to realize the benefits listed above. The contoured endwall facing the flow path comprises the splitline and the chamfered or filleted portion since they are also part of the flow path (see Fig. 6 of Lewis showing the chamfered or filleted portion in the flow path).

With regard to claims 9 and 18, the combination of Lewis and Guimbard further discloses that the first and the second mate faces have a wavy contour in a direction from the respective platform leading edge to the respective platform trailing edge (they .
--------------------------------------------------------------------------------------------------------------------
Claims 7-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2017/0022839), referred to hereafter as Lewis in view of Pandey et al. (US 2012/0051930), referred to hereafter as Pandey.
With regard to claims 7-9, 17, and 18:
Lewis discloses the assembly and article of manufacture of claims 1 and 13, as set forth above.
Lewis does not appear to explicitly disclose that the first and second platforms define a contoured endwall facing the flow path, the contoured endwall being non-axisymmetric about a central axis of the assembly of turbine blades or vanes, the contoured endwall comprises at least one trough or hill that extends across the platform splitline, and the first and the second mate faces have a wavy contour in a direction from the respective platform leading edge to the respective platform trailing edge, wherein the chamfered or filleted portion of the 
However, Pandey, which is in the same field of endeavor of turbine airfoils, teaches that non-axisymmetric platform contouring reduce vortex effects and thereby provide a significant performance improvement and further teaches that one known design includes having bumps, troughs, or ridges. Pandey further teaches that having the edges of the platform being straight adversely affects performance ([0011]). Also see peak and trough (80, 82, [0031], [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have the first and second platforms define a contoured endwall facing the flow path, the contoured endwall being non-axisymmetric about a central axis of the assembly of turbine blades or vanes, the contoured endwall comprises at least one trough or hill that extends across the platform splitline, and the first and the second mate faces have a wavy contour in a direction from the respective platform leading edge to the respective platform trailing edge, wherein the chamfered or filleted portion of the first mate face and/or the second mate face has a respective chamfer surface that follows said wavy contour. Note that the teaching of Pandey is general and applied to all platforms (or what Pandey calls by their other name as end-wall), and applies to all parts of the platform. This is especially applicable to the chamfered or filleted portions following the wavy contour because Pandey teaches that having the edges of the platform being straight adversely affects performance, hence with its previous teaching of platform contouring and its .
--------------------------------------------------------------------------------------------------------------------
Claims 7-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2017/0022839), referred to hereafter as Lewis in view of Quach et al. (US 2016/0356161), referred to hereafter as Quach.
With regard to claims 7, 8, and 17:
Lewis discloses the assembly and article of manufacture of claims 1 and 13, as set forth above.
Lewis does not appear to explicitly disclose that the first and second platforms define a contoured endwall facing the flow path, the contoured endwall being non-axisymmetric about a central axis of the assembly of turbine blades or vanes, the contoured endwall comprises at least one trough or hill that extends across the platform splitline.
However, Quach, which is in the same field of endeavor of turbine airfoils, teaches a platform defining a contoured endwall facing the flow path (Fig. 2), the contoured endwall being non-axisymmetric about a central axis of the assembly of turbine blades or vanes and comprising at least one trough or hill (80a, 80b, 80c, 82a, 82b, [0048]) over the entire platform including its mate faces (Fig. 2, 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the three-dimensional platform contouring of Quach to Lewis on the entire surface of the platform, including its mate face and the chamfered or filleted portion in the mate face, in order to influences gas flow over the gaspath side of the platform, to facilitate controlling turbine efficiency. After adding this platform contouring to the entire surface of the platform of Lewis, which includes the mate faces and their chamfered or filleted portion, the contouring and its troughs and hills will extend across the platform splitline. Note that the mate faces and their chamfered or filleted portion are part of the “gaspath” that Quach has taught to contour. Also note that “gaspath” and “flow path” are synonym. Also see Fig. 6 of Lewis showing the chamfered or filleted portion in the flow path, hence the chamfered or filleted portion, as part of the endwall facing the flow path, follows the wavy contour of the endwall.

With regard to claims 9 and 18, the combination of Lewis and Quach further discloses that the first and the second mate faces have a wavy contour (Quach, see the undulating surface 72 in Fig. 2, 3 and [0043]) in a direction from the respective platform leading edge to the respective platform trailing edge, wherein the chamfered or filleted portion of the first mate face and/or the second mate face has a respective chamfer .
---------------------------------------------------------------------------------------------------------------------
Claims 7-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau et al. (US 2007/0140848), referred to hereafter as Charbonneau in view of Quach et al. (US 2016/0356161), referred to hereafter as Quach.
With regard to claims 7, 8, and 17:
Charbonneau discloses the assembly and article of manufacture of claims 1 and 13, as set forth above.
Charbonneau does not appear to explicitly disclose that the first and second platforms define a contoured endwall facing the flow path, the contoured endwall being non-axisymmetric about a central axis of the assembly of turbine blades or vanes, the contoured endwall comprises at least one trough or hill that extends across the platform splitline.
However, Quach, which is in the same field of endeavor of turbine airfoils, teaches a platform defining a contoured endwall facing the flow path (Fig. 2), the contoured endwall being non-axisymmetric about a central axis of the assembly of turbine blades or vanes and comprising at least one trough or hill (80a, 80b, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the three-dimensional platform contouring of Quach to Charbonneau on the entire surface of the platform, including its mate face and the chamfered or filleted portion in the mate face, in order to influences gas flow over the gaspath side of the platform, to facilitate controlling turbine efficiency. After adding this platform contouring to the entire surface of the platform of Charbonneau, which includes the mate faces and their chamfered or filleted portion, the contouring and its troughs and hills will extend across the platform splitline. Note that the mate faces and their chamfered or filleted portion are part of the “gaspath” that Quach has taught to contour. Also note that “gaspath” and “flow path” are synonym. Also, for more evidence, see Fig. 6 of Lewis showing the chamfered or filleted portion in the flow path, hence the chamfered or filleted portion, as part of the endwall facing the flow path, follows the wavy contour of the endwall.

With regard to claims 9 and 18, the combination of Charbonneau and Quach further discloses that the first and the second mate faces have a wavy contour (Quach, see the undulating surface 72 in Fig. 2, 3 and [0043]) in a direction from the respective platform leading edge to the respective platform trailing edge, wherein the chamfered or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar turbine blade assemblies such as US6261053, US7195454, US20180363477, US7334983, US8439643, US9051840, US8647067, US9551226, US10577955.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745